DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“beam guiding unit” in claim 1 and 11.  The corresponding structure is disclosed as being mirrors in paragraphs 0015, 0022, and 0041.
“irradiation device” in claims 1 and 11.  The corresponding structure is disclosed as being laser sources in paragraphs 0019 and 0038.
“determination device” in claims 1, 3, 4 and 11, 13, and 14.  The corresponding structure is disclosed as being either a camera or photo diodes in paragraphs 0046.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the position of the origin" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to something like “a position of origin of the melt pool” to avoid any potential issue of lack of antecedent basis.

Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular a length of a sky writing section”) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3 recites the limitation "a determination device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant is referencing back to a determination device as used in claim 1, line 9, and the phrase should be amended to recite “the determination device”.

Claim 4 recites the limitation "a determination device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant is referencing back to a determination device as used in claim 1, line 9, and the phrase should be amended to recite “the determination device”.

Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern”) are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular in a powder bed”) are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular on a drawn sheet metal or an anodized sheet metal”) are part of the claimed invention.  See MPEP § 2173.05(d).



Claim 11 recites the limitation "the position of the origin" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  While it appears these terms may have implicit antecedent basis the examiner suggests amending the claims to something like “a position of origin of the melt pool” to avoid any potential issue of lack of antecedent basis.

Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular a length of a sky writing section”) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 13 recites the limitation "a determination device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant is referencing back to a determination device as used in claim 11, line 11, and the phrase should be amended to recite “the determination device”.

Claim 14 recites the limitation "a determination device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant is referencing back to a determination device as used in claim 11, line 11, and the phrase should be amended to recite “the determination device”.

Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern”) are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular in a powder bed”) are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase (“in particular on a drawn sheet metal or an anodized sheet metal”) are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-10, 11-12, 14 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gold (US 2017/0203512 A1).
As to claim 1, Gold discloses a method of calibrating an apparatus for additively manufacturing three-dimensional objects (see the abstract, reciting “a method for calibrating the delay settings of a laser or scanner head in a laser additive manufacturing process.”), the method comprising: 
performing a defined movement pattern with at least one beam guiding unit (galvo scanner 132 and mirrors as recited in paragraph 0008) for guiding an energy beam along a defined beam path, wherein the defined movement pattern comprises at least one sky writing section (see paragraph 0007, disclosing “In the skywriting mode, set parameters are used to control the duration of the run-in, duration of the run-out, the time lag and laser on shift parameters that define the delay of the "laser active" laser control signals' switch-on and switch-off time points relative to the set starting position and set ending position.”) and at least one irradiation section, and wherein the apparatus comprises at least one irradiation device adapted to guide the energy beam across a beam guiding plane (see paragraph 0008, disclosing: 
FIG. 2 is a representative delay setting for a laser, such as in a skywriting process.  In FIG. 2, the angular velocity of the mirror moves the laser at a constant velocity developing a hatch scan (1), the laser is turned off and the mirrors decelerate to stop, reverse direction, and reaccelerate to being the next hatch scan (2), the laser is turned back on and the mirrors again held at a constant velocity to initiate the next hatch scan (3), and the laser is moving at a constant velocity developing a hatch scan (4).  The decelerations associated with (2) are often termed a run-out motion, while the accelerations associated with (3) are often termed run-in motions.  If a delay setting, such as in a skywriting process, is activated, the mirror is accelerated before the start of the weld and allows for heat to build up and initiate a new melt.  The same is true for the end of the part, where the mirror is decelerated at the end of the weld and the laser is turned off before reaching inside edge of part and the melt pool leads the focal point.

”); 
generating a melt pool along the irradiation section (see paragraph 0020, reciting “its associated melt pool when the laser is turned off and subsequently turned on”); 
determining a melt pool signal via a determination device of the apparatus (see paragraph 0026, disclosing “the monitoring can be accomplished by use of a camera, such as but not limited to a charged couple device (CCD) camera.  The camera, which may also include grid lines, may be used to take time lapse photos of the burn process to monitor the X and Y positions of the laser focal point.  FIG. 5 shows the monitoring of a start (closed circles) and stop ("x" mark) of a burn.  The average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser”); 
comparing the position of the origin of the melt pool signal in the beam guiding plane with the irradiation section (see paragraph 0011, disclosing “the method comprising comparing the on and off laser positions on a test plate to the laser on and off positions on a control or standard.”  See also paragraph 0020, reciting “By comparing the locations of the laser focal point and its associated melt pool when the laser is turned off and subsequently turned on, the process is able to remove the user error associated with the test build to locations for a known good test build and using this comparison in conjunction with an empirical formula or chart to adjust the process parameters.”); and 
determining a calibration status based on the comparison result (see paragraph 0011, disclosing “Any differences found in the test plate are adjusted such that the on and off laser positions of the test plate are substantially identical to those of the control or standard.”  See also the end of paragraph 0020, cited above, reciting “adjust the process parameters”).

As to claim 2, Gold discloses adjusting at least one sky writing parameter, in particular a length of a sky writing section, based on the calibration status.  See paragraph 0011, disclosing “Any differences found in the test plate are adjusted such that the on and off laser positions of the test plate are substantially identical to those of the control or standard.”  See also paragraph 0020, reciting “By comparing the locations of the laser focal point and its associated melt pool when the laser is turned off and subsequently turned on, the process is able to remove the user error associated with the test build to locations for a known good test build and using this comparison in conjunction with an empirical formula or chart to adjust the process parameters.”  See also paragraph 0021, disclosing “The parameter may also include the distance between the contour and hatch line, or the distance between the contour orthogonal to the hatch line, or adjusting the laser on delay, or adjusting the laser off delay, or any combination thereof.”

As to claim 4, Gold discloses determining the melt pool signal with a determination device comprising at least a photo diode and/or a camera.  See paragraph 0026, disclosing “In another embodiment, the monitoring can be accomplished by use of a camera, such as but not limited to a charged couple device (CCD) camera.”

As to claim 8, Gold discloses generating the melt pool in a build material, in particular in a powder bed.  See paragraph 0006, disclosing “One challenge associated with laser additive manufacturing involves producing a desired melt pattern in the powder while maintaining desired speed of the laser over the powder bed.”  See also claim 1, reciting in part “(a) irradiating a layer of powder in a powder bed to form a fused region pattern,”

As to claim 9, Gold discloses generating performing the calibration process during an additive manufacturing process.  See paragraph 0010, disclosing “By improving the process of calibrating the delay settings in a laser and scanner head, or the scan motions of the laser or scanner head, during a laser additive manufacturing process, less variation in part deformities will result.”  See also paragraph 0011, disclosing “The present invention relates to a method of calibrating the delay and/or skywriting acceleration and deceleration settings of a laser scanner in a laser additive manufacturing process”.  See also paragraph 0018, disclosing “While the described method is being described as being performed on one particular type of laser additive manufacturing process, it is contemplated that this calibration method is broadly applicable to other additive manufacturing processes that utilize the skywriting process to control the switching on or off and scanning of a high energy beam during an additive manufacturing process.”

As to claim 10, Gold discloses generating the melt pool on a calibration body, in particular on a drawn sheet metal or an anodized sheet metal.  See for example paragraph 0024, disclosing “Those of skill in the art understand that the test pattern can be accomplished in a variety of ways.  For example, a metal plate, such as plates made from a hastalloy, stainless steel, nickel, cobalt based super alloys, or aluminum alloys, is burned with a laser, first by burning the contours scan, followed by row-by-row hatch scanning.  ”

As to claim 11, Gold discloses an apparatus (Figure 1)for additively manufacturing three-dimensional objects (see the abstract, reciting “a method for calibrating the delay settings of a laser or scanner head in a laser additive manufacturing process.”), wherein the apparatus comprises at least one irradiation device (laser source 120) adapted to guide at least one energy beam (energy beam 136) across a beam guiding plane (see paragraph 0004, disclosing “FIG. 1 is schematic diagram showing a cross-sectional view of an exemplary conventional laser additive manufacturing system 100.  The apparatus 100 builds objects, for example, the part 122, in a layer-by-layer manner by sintering or melting a powder material (not shown) using an energy beam 136 generated by a source such as a laser 120.  ”), wherein the apparatus is configured to: 
perform a defined movement pattern with at least one beam guiding unit (galvo scanner 132 and mirrors as recited in paragraph 0008) for guiding an energy beam along a defined beam path, wherein the defined movement pattern comprises at least one sky writing section (see paragraph 0007, disclosing “In the skywriting mode, set parameters are used to control the duration of the run-in, duration of the run-out, the time lag and laser on shift parameters that define the delay of the "laser active" laser control signals' switch-on and switch-off time points relative to the set starting position and set ending position.”)  and at least one irradiation section, and wherein the apparatus comprises at least one irradiation device adapted to guide the energy beam across a beam guiding plane (see paragraph 0008, disclosing: 
FIG. 2 is a representative delay setting for a laser, such as in a skywriting process.  In FIG. 2, the angular velocity of the mirror moves the laser at a constant velocity developing a hatch scan (1), the laser is turned off and the mirrors decelerate to stop, reverse direction, and reaccelerate to being the next hatch scan (2), the laser is turned back on and the mirrors again held at a constant velocity to initiate the next hatch scan (3), and the laser is moving at a constant velocity developing a hatch scan (4).  The decelerations associated with (2) are often termed a run-out motion, while the accelerations associated with (3) are often termed run-in motions.  If a delay setting, such as in a skywriting process, is activated, the mirror is accelerated before the start of the weld and allows for heat to build up and initiate a new melt.  The same is true for the end of the part, where the mirror is decelerated at the end of the weld and the laser is turned off before reaching inside edge of part and the melt pool leads the focal point.

”); 
generate a melt pool along the irradiation section (see paragraph 0020, reciting “its associated melt pool when the laser is turned off and subsequently turned on”);  
determine a melt pool signal via a determination device of the apparatus  (see paragraph 0026, disclosing “the monitoring can be accomplished by use of a camera, such as but not limited to a charged couple device (CCD) camera.  The camera, which may also include grid lines, may be used to take time lapse photos of the burn process to monitor the X and Y positions of the laser focal point.  FIG. 5 shows the monitoring of a start (closed circles) and stop ("x" mark) of a burn.  The average of the positions of each start and stop of the laser is determined, based on the distance from the contour scan and is used to adjust the laser.”);
compare the position of the origin of the melt pool signal in the beam guiding plane with the irradiation section; and 
determine a calibration status based on the comparison result.

As to claim 12, Gold discloses that the apparatus is configured to adjust at least one sky writing parameter, in particular a length of a sky writing section, based on the calibration status.  See paragraph 0011, disclosing “Any differences found in the test plate are adjusted such that the on and off laser positions of the test plate are substantially identical to those of the control or standard.”  See also paragraph 0020, reciting “By comparing the locations of the laser focal point and its associated melt pool when the laser is turned off and subsequently turned on, the process is able to remove the user error associated with the test build to locations for a known good test build and using this comparison in conjunction with an empirical formula or chart to adjust the process parameters.”  See also paragraph 0021, disclosing “The parameter may also include the distance between the contour and hatch line, or the distance between the contour orthogonal to the hatch line, or adjusting the laser on delay, or adjusting the laser off delay, or any combination thereof.”


As to claim 14, Gold discloses that apparatus is configured to determine the melt pool signal with a determination device comprising at least a photo diode and/or a camera.  See paragraph 0026, disclosing “In another embodiment, the monitoring can be accomplished by use of a camera, such as but not limited to a charged couple device (CCD) camera.”

As to claim 18, Gold discloses that the apparatus is configured to generate the melt pool in a build material, in particular in a powder bed.  See paragraph 0006, disclosing “One challenge associated with laser additive manufacturing involves producing a desired melt pattern in the powder while maintaining desired speed of the laser over the powder bed.”  See also claim 1, reciting in part “(a) irradiating a layer of powder in a powder bed to form a fused region pattern,”

As to claim 19, Gold discloses that the apparatus is configured to perform the calibration process during an additive manufacturing process.  See paragraph 0010, disclosing “By improving the process of calibrating the delay settings in a laser and scanner head, or the scan motions of the laser or scanner head, during a laser additive manufacturing process, less variation in part deformities will result.”  See also paragraph 0011, disclosing “The present invention relates to a method of calibrating the delay and/or skywriting acceleration and deceleration settings of a laser scanner in a laser additive manufacturing process”.  See also paragraph 0018, disclosing “While the described method is being described as being performed on one particular type of laser additive manufacturing process, it is contemplated that this calibration method is broadly applicable to other additive manufacturing processes that utilize the skywriting process to control the switching on or off and scanning of a high energy beam during an additive manufacturing process.”

As to claim 20, Gold discloses that the apparatus is configured to generate the melt pool on a calibration body, in particular on a drawn sheet metal or an anodized sheet metal.  See for example paragraph 0024, disclosing “Those of skill in the art understand that the test pattern can be accomplished in a variety of ways.  For example, a metal plate, such as plates made from a hastalloy, stainless steel, nickel, cobalt based super alloys, or aluminum alloys, is burned with a laser, first by burning the contours scan, followed by row-by-row hatch scanning.  ”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold Gold (US 2017/0203512 A1) as applied to claims 1-2, 4, 8-10, 11-12, 14 and 18-20 and further in view of Prexler (US 2018/0093416 A1).

As to claim 3, Gold does not disclose determining the melt pool signal with a determination device arranged in line with the beam path of the energy beam.  

However, Prexler discloses determining the melt pool signal with a determination device arranged in line with the beam path of the energy beam as in claim 3. See paragraph 0041, disclosing “Preferably, the sensor 30a, 30b is an optical sensor for detecting an electromagnetic radiation, preferably in the range of visible light and/or in the range of infrared and/or ultraviolet, such as a photodiode.  It can also be designed as an optical sensor adapted for spatial resolution, e.g. a CMOS or CCD sensor.  Further preferred, the sensor 30a, 30b forms part of a camera that can comprise an image processing unit for evaluating the sensor data.”
See also marked up Figure 1 below.  
    PNG
    media_image1.png
    315
    601
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that determining the melt pool signal with a determination device arranged in line with the beam path of the energy beam in order to evaluate sensor data in line with the laser beam.

As to claim 4, Gold  discloses determining the melt pool signal with a determination device comprising at least a photo diode and/or a camera, but does not disclose the alternative of the photo diode.
However, Prexler discloses that photo diodes are known alternatives to cameras.  See paragraph 0041, disclosing “Preferably, the sensor 30a, 30b is an optical sensor for detecting an electromagnetic radiation, preferably in the range of visible light and/or in the range of infrared and/or ultraviolet, such as a photodiode.  It can also be designed as an optical sensor adapted for spatial resolution, e.g. a CMOS or CCD sensor.  Further preferred, the sensor 30a, 30b forms part of a camera that can comprise an image processing unit for evaluating the sensor data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a photo diode because Prexler discloses that such photo diodes are known alternatives to be substituted for the camera of Gold.

Similarly, as to claim 13, Gold does not disclose that the apparatus is configured to determine the melt pool signal with a determination device arranged in line with the beam path of the energy beam.
However, Prexler discloses discloses that the apparatus is configured to determine the melt pool signal with a determination device arranged in line with the beam path of the energy beam as in claim 13. See paragraph 0041, disclosing “Preferably, the sensor 30a, 30b is an optical sensor for detecting an electromagnetic radiation, preferably in the range of visible light and/or in the range of infrared and/or ultraviolet, such as a photodiode.  It can also be designed as an optical sensor adapted for spatial resolution, e.g. a CMOS or CCD sensor.  Further preferred, the sensor 30a, 30b forms part of a camera that can comprise an image processing unit for evaluating the sensor data.”
See also marked up Figure 1 below.  
    PNG
    media_image1.png
    315
    601
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the apparatus is configured to determine the melt pool signal with a determination device arranged in line with the beam path of the energy beam in order to evaluate sensor data in line with the laser beam.

As to claim 4, Gold  discloses that the apparatus is configured to determine the melt pool signal with a determination device comprising at least a photo diode and/or a camera., but does not disclose the alternative of the photo diode.
However, Prexler discloses that photo diodes are known alternatives to cameras.  See paragraph 0041, disclosing “Preferably, the sensor 30a, 30b is an optical sensor for detecting an electromagnetic radiation, preferably in the range of visible light and/or in the range of infrared and/or ultraviolet, such as a photodiode.  It can also be designed as an optical sensor adapted for spatial resolution, e.g. a CMOS or CCD sensor.  Further preferred, the sensor 30a, 30b forms part of a camera that can comprise an image processing unit for evaluating the sensor data.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a photo diode because Prexler discloses that such photo diodes are known alternatives to be substituted for the camera of Gold.


Claim 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gold Gold (US 2017/0203512 A1) as applied to claims 1-2, 4, 8-10, 11-12, 14 and 18-20 and further in view of Brown (US 20190283332 A1)

As to claim 5, Gold does not disclose generating a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal.
However, Brown makes obvious generating a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal.  See paragraph 0078, disclosing “From these time differences, a calibration map or function is generated and used to determine the time at which the master controller 140 should send a sub-command to a subsystem (as determined by the identifier in the command) in order that the action is completed at the desired time (a time offset between sending the command and the desired time of execution of the action).  The build preparation software (or other software that converts the scanning instructions into commands) uses the calibration map or function to generate the identifiers for the commands.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized generating a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal in order to uses the calibration map or function to generate the identifiers for the commands as taught by Brown.

As to claim 6, Gold as combined with Brown in claim 5 above would  does not disclose comparing the map comprising the intensity values with a map comprising the at least one defined beam path.  As noted above, Brown utilizes time differences, which correlates to intensity values.

As to claim 7, Brown as incorporated disclose calibrating the apparatus based on at least one deviation between the two maps.  As noted above, Brown utilizes time differences, which correlates to deviations in the two maps.


As to claim 15, Gold does not disclose wherein the apparatus is configured to generate a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal.
However, Brown makes obvious wherein the apparatus is configured to generate a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal.  See paragraph 0078, disclosing “From these time differences, a calibration map or function is generated and used to determine the time at which the master controller 140 should send a sub-command to a subsystem (as determined by the identifier in the command) in order that the action is completed at the desired time (a time offset between sending the command and the desired time of execution of the action).  The build preparation software (or other software that converts the scanning instructions into commands) uses the calibration map or function to generate the identifiers for the commands.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein the apparatus is configured to generate a map, in particular a binary map or an intensity distribution of the beam guiding plane during the movement along the defined movement pattern, comprising intensity values of the melt pool signal in order to uses the calibration map or function to generate the identifiers for the commands as taught by Brown.

As to claim 16, Gold as combined with Brown in claim 5 above would  make obvious wherein the apparatus is configured to compare the map comprising the intensity values with a map comprising the at least one defined beam path..  As noted above, Brown utilizes time differences, which correlates to intensity values.

As to claim 17, Brown as incorporated disclose wherein the apparatus is configured to calibrate the apparatus based on at least one deviation between the two maps.  As noted above, Brown utilizes time differences, which correlates to deviations in the two maps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK